Citation Nr: 0937720	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-19 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a throat disorder.

2.  Entitlement to service connection for a toe disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

The issue of entitlement to service connection for a toe 
disorder is addressed in the remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center in Washington, DC.


FINDING OF FACT

A throat disorder is related to active military service. 


CONCLUSION OF LAW

A throat disorder, to include hiatal hernia with Schatzki's 
ring, gastroesophageal reflux, dysphagia, cardiospasm, and 
achalasia, was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue involving the 
appellant's claim for service connection for a throat 
disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326 (2009).  This is so because the Board 
is taking action favorable to the appellant by granting the 
issue at hand.  As such, this decision poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

In this case, the Veteran asserts that his current throat 
disorder was caused by an injury he sustained while on active 
military duty.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an inservice injury or disease and the current 
disability.  See Hickson v. West, 12  Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran's service treatment records indicate that he 
injured his throat in service.  Specifically, a September 
1967 service treatment record noted that the Veteran 
experienced difficult and painful swallowing for three days 
after eating a piece of steak.  The diagnosis was achalasia.  
At the Veteran's January 1968 separation examination, he 
reported that he was hospitalized in Vietnam with a hernia in 
his esophagus, and complained of occasional dysphagia at 
meals.  On clinical examination, no throat abnormalities were 
found.

Post-service, a March 1992 private treatment record indicated 
that the Veteran reported that he had dysphagia since 
childhood and that in approximately 1974, he underwent an 
esophageal dilitation.  The Veteran reported that since that 
time, he required dilatation every two to three years due to 
recurrent symptoms.  It was noted that the Veteran's 
dysphagia had been "slowly progressive" and "currently 
[was] for solids more than liquids."  The diagnosis was 
gastroesophageal reflux disease.  The Veteran had been 
prescribed medication to decrease symptoms of heartburn, as 
well as decrease the recurrence rate of his peptic stricture.  
Later in March 1992, the Veteran underwent an endoscopy with 
dilitation.  The postoperative diagnoses included distal 
peptic stricture, hiatal hernia, and erosion of the pyloric 
channel.  

A February 2001 private treatment record indicated a 
diagnosis of gastroesophageal reflux disease, as well as a 
documented stricture.  

During an April 2006 hearing at the RO, the Veteran testified 
that he had been hospitalized while in Vietnam for seven days 
after a piece of meat became lodged in his esophagus.  The 
Veteran further testified that he had to have his esophagus 
dilitated approximately two dozen times.  Finally, the 
Veteran testified that he currently had minimal difficulty 
swallowing, and when he did experience such symptoms, food 
would travel down his esophagus and stop before it would 
reach his stomach. 

In September 2006, the Veteran underwent a fee-based VA 
examination.  The examination report indicated that the 
Veteran had developed difficulty swallowing when a piece of 
meat became stuck in his throat while he was on active duty 
in Vietnam.  It was noted that the Veteran's claims file 
confirmed a current diagnosis of dysphagia with subsequent 
diagnoses of cardiospasm and achalasia, as well as diagnoses 
of hiatal hernia and narrowing of the esophagus.  Physical 
examination revealed a Schatzki's ring in the distal 
esophagus with a small hiatal hernia, as well as 
gastroesophageal reflux without esophagitis.  The impression 
was hiatal hernia with Schatzki's ring and gastroesophageal 
reflux.  The physician ultimately opined "[i]t is more 
likely than not that the current symptoms and diagnosis that 
the patient has at the present time began with [the] episode 
of meat getting stuck in his esophagus in 1967 while 
stationed in [Vietnam]."  

The Board finds that service connection for a throat disorder 
is warranted.  There is a current diagnosis of a throat 
disorder.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  
Specifically, the Veteran has current diagnoses of hiatal 
hernia with Schatzki's ring, gastroesophageal reflux, 
dysphagia, cardiospasm, and achalasia.  The Veteran's service 
treatment records, private treatment records, fee-based VA 
examination report, and April 2006 hearing testimony, 
documented the inservice incurrence of a throat injury.  See 
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of inservice incurrence or aggravation of a disease or 
injury).  Additionally, the medical evidence of record 
supports the finding of a nexus between an injury in service, 
and the Veteran's current disability.  After reviewing the 
claims file and conducting a physical examination of the 
Veteran, the September 2006 examiner opined "[i]t is more 
likely than not that the current symptoms and diagnosis that 
the patient has at the present time began with [the] episode 
of meat getting stuck in his esophagus in 1967 while 
stationed in [Vietnam]."  The record is completely negative 
for any medical evidence refuting the opinion that the 
Veteran's throat disorder is related to his military service.   

Based on the totality of the evidence, and applying the 
doctrine of reasonable doubt, the Board finds that the 
Veteran's throat disorder is related to military service.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
service connection for a throat disorder is warranted.


ORDER

Service connection for a throat disorder, to include hiatal 
hernia with Schatzki's ring, gastroesophageal reflux, 
dysphagia, cardiospasm, and achalasia, is granted.


REMAND

The Veteran is seeking entitlement to service connection for 
a toe disorder.  After reviewing the Veteran's claims folder, 
the Board concludes that additional development is necessary 
in order to comply with VA's duty to notify and assist.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A.  

The Veteran's service treatment records indicated that he 
injured his toe while on active military duty.  Specifically, 
a June 1967 service treatment record noted "[f]racture, 
dislocation, right [fifth] proximal phalanx."  During the 
Veteran's January 1968 separation examination, it was 
indicated that he had fractured the fifth toe on his right 
foot.

Post-service, a February 2001 private treatment record noted 
that the Veteran had sustained a toe injury in Vietnam.  
During the Veteran's April 2006 hearing at the RO, he 
testified that he was experiencing pain in his toe.  

In September 2006, the Veteran was afforded a fee-based VA 
examination in connection with his claim for service 
connection for a toe disorder.  The examiner noted that the 
Veteran had fractured his right fifth toe while on active 
duty in Vietnam, and that his claims file confirmed a 
fracture dislocation of that digit.  The Veteran reported 
daily aching and pain in his toe.  Physical examination 
revealed a callus on the anterolateral aspect of the right 
fifth toe.  It was further noted that the toe was tender to 
palpation, there were no deformities, there was good range of 
motion with both extension and flexion, and gait was normal.  
X-rays of the toe revealed minimal degenerative change of the 
first metatarsophalangeal joint, but no other abnormalities.  
Ultimately, the impression was fracture dislocation of the 
right fifth toe with residuals of pain and pressure with the 
Veteran's shoe but without residual abnormalities on x-ray. 

Although the Veteran underwent the above VA examination in 
connection with his claim for service connection for a toe 
disorder, the examiner did not provide an opinion as to 
whether his toe disorder, diagnosed as fracture dislocation 
of the right fifth toe with residuals of pain and pressure, 
was related to his military service.  Therefore, the Board 
finds that the September 2006 fee-based VA examination is 
inadequate upon which to base an appellate decision, and a 
new VA examination must be provided which addresses the issue 
of whether any current toe disorder is related to military 
service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(holding that once VA undertakes the effort to provide an 
examination for a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (noting that when the medical evidence of record is 
insufficient, in the opinion of the Board, the Board must 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded the 
appropriate VA examination to determine 
the etiology of any current toe disorder 
found.  All pertinent symptomatology and 
findings must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  After an 
examination of the Veteran and a review 
of the entire evidence of record, the 
examiner must render an opinion as to 
whether any current toe disorder, to 
include residuals of a fracture of the 
right fifth toe, is related to his period 
of military service, or to any incident 
therein.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

4.  After completing the above actions, 
and any other development as may be 
indicated, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


